UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED NOVEMBER 30, 2012 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 0-8765 BIOMERICA, INC. (Exact name of registrant as specified in its charter) Delaware 95-2645573 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 17571 Von Karman Avenue, Irvine, CA (Address of principal executive offices) (Zip Code) Registrant's telephone number including area code: (949) 645-2111 (Former name, former address and former fiscal year, if changed since last report.) (TITLE OF EACH CLASS) (NAME OF EACH EXCHANGE ON WHICH REGISTERED) Common Stock, par value $.08 OTC-BULLETIN BOARD Securities registered pursuant to Section 12(g) of the Act: (TITLE OF EACH CLASS) COMMON STOCK, PAR VALUE $0.08 Indicate by check whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [_] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (paragraph 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [_] Indicate by check mark whether the registrant is a large accelerated, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of "large accelerated filer", "accelerated filer", and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large Accelerated Filer [_] Accelerated Filer [_] Non-Accelerated Filer [_] Smaller Reporting Company [X] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes [_] No [X] Indicate the number of shares outstanding of each of the registrant's common stock, as of the latest practicable date: 6,972,339 shares of common stock, par value $0.08, as of January 14, 2013 . BIOMERICA, INC. INDEX PART I Financial Information Item 1. Financial Statements: Condensed Consolidated Statements of Operations and Comprehensive Income (unaudited) – Three and Six Months Ended November 30, 2012 and 2011 1 Condensed Consolidated Balance Sheets (unaudited) November 30, 2012 and (audited) May 31, 2012 2 Condensed Consolidated Statements of Cash Flows (unaudited) - Six Months Ended November 30, 2012 and 2011 3 Notes to Condensed Consolidated Financial Statements (unaudited) 4-10 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 -13 Item 3. Quantitative and Qualitative Disclosures about Market Risk 14 Item 4. Controls and Procedures 14 PART II Other Information Item 1. Legal Proceedings 14 Item 1A. Risk Factors 14 Item 2. Unregistered Sales of Equity Securities & Use of Proceeds 15 Item 3. Defaults upon Senior Securities 15 Item 4. Mine Safety Disclosures 15 Item 5. Other Information 15 Item 6. Exhibits 16 Signatures 17 PART I - FINANCIAL INFORMATION SUMMARIZED FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS BIOMERICA, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (UNAUDITED) Six Months Ended Three Months Ended November 30, November 30, 2012 2011 2012 2011 Net sales $ 3,585,719 $ 3,024,271 $ 1,883,771 $ 1,616,606 Cost of sales (2,084,259) (1,840,446) (1,114,560) (949,202) Gross profit 1,501,460 1,183,825 769,211 667,404 Operating Expenses: Selling, general and administrative 738,094 701,351 405,968 387,767 Research and development 203,722 171,487 115,741 85,551 Total operating expenses 941,816 872,838 521,709 473,318 Income from operations 559,644 310,987 247,502 194,086 Other Income (Expense): Dividend and interest income 2,243 2,780 1,127 1,316 Interest expense (308) (943) - (370) Other Income - 60 - 60 Total other income 1,935 1,897 1,127 1,006 Income before income tax 561,579 312,884 248,629 195,092 Provision for income taxes (33,029) - (11,710) - Net income $ 528,550 $ 312,884 $ 236,919 $ 195,092 Basic net income per common share $ 0.08 $ 0.05 $ 0.03 $ 0.03 Diluted net income per common share $ 0.07 $ 0.05 $ 0.03 $ 0.03 Weighted average number of common and common equivalent shares: Basic 6,959,224 6,868,339 6,966,185 6,868,339 Diluted 7,282,202 6,908,380 7,385,139 6,920,296 Net income $ 528,550 $ 312,884 $ 236,919 $ 195,092 Other comprehensive loss, net of tax: Foreign currency translation (554) (1,623) (473) (1,183) Comprehensive income $ 527,996 $ 311,261 $ 236,446 $ 193,909 The accompanying notes are an integral part of these statements. 1 BIOMERICA, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS November 30, May 31, 2012 2012 (unaudited) (audited) Assets Current Assets: Cash and cash equivalents $ 1,194,369 $ 1,077,342 Accounts receivable, less allowance for doubtful accounts of $117,401 and $113,191 as of November 30, 2012 and May 31, 2012, respectively 1,509,664 1,200,516 Inventories, net 1,800,104 1,821,072 Prepaid expenses and other 161,287 210,700 Deferred tax assets, current portion 177,000 177,000 Total current assets 4,842,424 4,486,630 Property and Equipment, net of accumulated depreciation and amortization of $937,947 and $712,176 as of November 30, 2012 and May 31, 2012, respectively 733,977 584,824 Deferred Tax Assets, net of current portion 61,000 61,000 Investments 165,324 165,324 Intangible Assets, net 177,024 194,583 Other Assets 78,561 78,561 Total Assets $ 6,058,310 $ 5,570,922 Liabilities and Shareholders' Equity Current Liabilities: Accounts payable and accrued expenses $ 333,222 $ 362,447 Accrued compensation 212,459 186,841 Line of credit - 43,000 Total Current Liabilities 545,681 592,288 Commitments and Contingencies (Note 5) Shareholders' Equity: Preferred stock, no par value authorized 5,000,000 shares, none issued and none outstanding at November 30, 2012 and May 31, 2012 - - Common stock, $0.08 par value authorized 25,000,000 shares, issued and outstanding 6,972,339 and 6,952,339 at November 30 and May 31, 2012, respectively 557,786 556,186 Additional paid-in capital 17,742,206 17,737,807 Accumulated other comprehensive loss (6,584) (6,030) Accumulated deficit (12,780,779) (13,309,329) Total Shareholders' Equity 5,512,629 4,978,634 Total Liabilities and Shareholders' Equity $ 6,058,310 $ 5,570,922 The accompanying notes are an integral part of these statements. 2 BIOMERICA, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months Ended November 30, 2012 2011 Cash flows from operating activities: Net income $ 528,550 $ 312,884 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 110,822 86,671 Stock option expense - 11,032 Change in provision for losses on accounts receivable 4,210 32,979 Inventory reserve 2,047 2,495 Increase (decrease) in deferred rent liability (1,764) 1,554 Changes in assets and liabilities: Accounts receivable (313,358) (418,116) Inventories 18,921 113,766 Prepaid expenses and other assets 49,413 113,820 Accounts payable and other accrued expenses (27,461) (187,027) Accrued compensation 25,618 6,232 Net cash provided by operating activities 396,998 76,290 Cash flows from investing activities: Increase in intangibles - (25,000) Purchases of property and equipment (242,416) (49,321) Net cash used in investing activities (242,416) (74,321) Cash flows from financing activities: Proceeds from exercise of stock options 5,999 - Payments on line of credit or equipment loan (43,000) (23,648) Net cashused in financing activities (37,001) (23,648) Effect of exchange rate changes in cash (554) (1,623) Net increase (decrease) in cash and cash equivalents 117,027 (23,302) Cash and cash equivalents at beginning of period 1,077,342 989,270 Cash and cash equivalents at end of period $ 1,194,369 $ 965,968 Supplemental Disclosure of Cash-Flow Information: Cash paid during year for: Interest $ 307 $ 899 Income taxes $ 108,160 $ - The accompanying notes are an integral part of these statements. 3 BIOMERICA, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Note 1: Basis of Presentation The information set forth in these condensed consolidated statements is unaudited and reflects all adjustments which, in the opinion of management, are necessary to present a fair statement of the consolidated results of operations of Biomerica, Inc. and subsidiaries (the “Company”), for the periods indicated. It does not include all information and footnotes necessary for a fair presentation of financial position, results of operations, and cash flows in conformity with generally accepted accounting principles. All adjustments that were made are of normal recurring nature. The unaudited Condensed Consolidated Financial Statements and Notes are presented as permitted by the requirements for Form 10-Q and do not contain certain information included in our annual financial statements and notes. The condensed consolidated balance sheet data as of May 31, 2012 was derived from audited financial statements. The accompanying interim condensed consolidated financial statements should be read in conjunction with the financial statements and related notes included in our Annual Report on Form 10-K filed with the Securities and Exchange Commission (SEC) on August 29, 2012 for the fiscal year ended May 31, 2012. The results of operations for our interim periods are not necessarily indicative of results to be achieved for our full fiscal year. Note 2: Significant Accounting Policies Principles of Consolidation The condensed consolidated financial statements include the accounts of Biomerica, Inc. as well as the Company’s German subsidiary and Mexican subsidiary which have not begun operations. All significant intercompany accounts and transactions have been eliminated in consolidation. Accounting Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reported period. Actual results could materially differ from those estimates. Cash and Cash Equivalents Cash and cash equivalents consist of demand deposits and money market accounts with original maturities of less than three months. 4 Accounts Receivable The Company extends unsecured credit to its customers on a regular basis.International accounts are required to prepay until they establish a history with the Company and at that time, they are extended credit at levels based on a number of criteria.Credit levels are approved by designated upper level management.Domestic customers are extended initial credit limits until they establish a history with the Company or submit credit information.All increases in credit limits are also approved by designated upper level management.Management evaluates receivables on a quarterly basis and adjusts the reserve for bad debt accordingly.Balances over ninety days old are reserved for unless collection is reasonably assured.Management evaluates quarterly what items to charge off.Any charge-offs are approved by upper level management prior to charging off. Occasionally certain long-standing customers, who routinely place large orders, will have unusually large accounts receivables balances relative to the total gross accounts receivables. One such foreign customer placed a large order at the end of November 2012, had a balance that comprised 62.9% of the gross receivables balance. This same foreign customer accounted for 54.3% and 53.5% of the Company’s net sales for the three and six months ended November 30, 2012. Management monitors the payments for these large balances closely and very often requires payment of existing invoices before shipping new sales orders. Inventories The Company values inventory at the lower of cost (determined using a combination of specific lot identification and the first-in, first-out methods) or market. Management periodically reviews inventory for excess quantities and obsolescence. Management evaluates quantities on hand, physical condition, and technical functionality as these characteristics may be impacted by anticipated customer demand for current products and new product introductions. The reserve is adjusted based on such evaluation, with a corresponding provision included in cost of sales. Abnormal amounts of idle facility expenses, freight, handling costs and wasted material are recognized as current period charges and the allocation of fixed production overhead is based on the normal capacity of the Company’s production facilities. The balances of inventories are the following at: November 30, May 31, 2012 2012 Raw materials $ 913,267 $ 896,488 Work in progress 571,488 553,236 Finished products 315,349 371,348 Total $ 1,800,104 $ 1,821,072 5 Property and Equipment Property and equipment are stated at cost. Expenditures for additions and major improvements are capitalized. Repairs and maintenance costs are charged to operations as incurred. When property and equipment are retired or otherwise disposed of, the related cost and accumulated depreciation or amortization is removed from the accounts, and gains or losses from retirements and dispositions are credited or charged to income . Depreciation and amortization are provided over the estimated useful lives of the related assets, ranging from 5 to 10 years, using the straight-line method. Leasehold improvements are amortized over the lesser of the estimated useful life of the asset or the term of the lease. Depreciation and amortization expense on property and equipment and leasehold improvements amounted to $65,435 and $43,622 for the three months ended November 30, 2012 and 2011, and $93,263 and $71,195 for the six months ended November 30, 2012 and 2011, respectively. Intangible Assets Intangible assets include trademarks, product rights, licenses, technology rights and patents, and are accounted for based on Accounting Standards Codification ASC 350 “ Intangibles – Goodwill and Other ” (ASC 350). In that regard, intangible assets that have indefinite useful lives are not amortized but are tested at least annually for impairment or more frequently if events or changes in circumstances indicate that the asset might be impaired. Intangible assets are being amortized using the straight-line method over the useful life; not to exceed 18 years for marketing and distribution rights, 10 years for purchased technology use rights, licenses, and 17 years for patents. Amortization amounted to $8,779 and $8,363 for the three months ended November 30, 2012 and 2011, respectively, and $17,559 and $15,476 for the six months ended November 30, 2012 and 2011, respectively. Stock-Based Compensation The Company follows the guidance of the accounting provisions of ASC 718 “ Share-based Compensation ” (ASC 718), which requires the use of the fair-value based method to determine compensation for all arrangements under which employees and others receive shares of stock or equity instruments (warrants and options). The fair value of each option award is estimated on the date of grant using the Black-Scholes valuation model that uses assumptions for expected volatility, expected dividends, expected forfeiture rate, expected term, and the risk-free interest rate. Expected volatilities are based on weighted averages of the historical volatility of the Company’s stock and other factors estimated over the expected term of the options. The expected forfeiture rate is based on historical forfeitures experienced. The expected term of options granted is derived using the “simplified method” which computes expected term as the average of the sum of the vesting term plus the contract term as historically the Company had limited activity surrounding its options. The risk-free rate is based on the U.S. Treasury yield curve in effect at the time of grant for the period of the expected term. 6 The following summary presents the options and warrants granted, exercised, expired, cancelled and outstanding as of November 30, 2012: Number of Options and Warrants Weighted Average Employee Non-employee Total Exercise Price Outstanding May 31,2012 1,004,500 1,004,500 $ 0.46 Granted 30,000 30,000 0.67 Exercised (20,000) (20,000) 0.30 Cancelled or expired (11,000) (11,000) 0.41 Outstanding November 30, 2012 1,003,500 1,003,500 $ 0.47 Revenue Recognition Revenues from product sales are recognized at the time the product is shipped, customarily FOB shipping point, at which point title passes. An allowance is established when necessary for estimated returns as revenue is recognized. In conjunction with sales to certain customers, the Company provides free products upon attaining certain levels of purchases by the customer. The Company accounts for these free products in accordance with ASC 605-50 “Revenue Recognition – Customer Payments and Incentives” and recognizes the cost of the product as part of cost of sales. Investments From time-to-time, the Company makes investments in privately-held companies. The Company determines whether the fair values of any investments in privately-held entities have declined below their carrying value whenever adverse events or changes in circumstances indicate that recorded values may not be recoverable. If the Company considers any such decline to be other than temporary (based on various factors, including historical financial results, and the overall health of the investee’s industry), a write-down to estimated fair value is recorded. The Company currently has not written down the investment and no events have occurred which could indicate the carrying value to be less than the fair value. Investments represent the Company’s investment in a Polish distributor which is primarily engaged in distributing medical devices. The Company owns approximately 6% of the investee, and accordingly, applies the cost method to account for the investment. Under the cost method, investments are recorded at cost, with gains and losses recognized as of the sale date, and income recorded when received. 7 Shipping and Handling Fees and Costs Shipping and handling fees billed to customers are classified as revenue, and shipping and handling costs are classified as cost of sales. The Company included shipping and handling fees billed to customers in net sales. The Company included shipping and handling costs associated with inbound freight and unreimbursed shipping to customers in cost of sales. Research and Development Research and development costs are expensed as incurred. Income Taxes The Company accounts for income taxes in accordance with ASC 740, “ Income Taxes ” (ASC 740). Deferred tax assets and liabilities arise from temporary differences between the tax bases of assets and liabilities and their reported amounts in the consolidated financial statements that will result in taxable or deductible amounts in future years. These temporary differences are measured using enacted tax rates. A valuation allowance is recorded to reduce deferred tax assets to the extent that management considers it is more likely than not that a deferred tax asset will not be realized. In determining the valuation allowance, management considers factors such as the reversal of deferred income tax liabilities, projected taxable income, and the character of income tax assets and tax planning strategies. A change to these factors could impact the estimated valuation allowance and income tax expense. The Company’s annual effective tax rate is approximately 38%, however, due the federal net operating loss carry forwards, the effective tax rate for the three and six months ended November 30, 2012 was 6%. Foreign Currency Translation The subsidiary located in Germany is accounted for primarily using local functional currency. Accordingly, assets and liabilities of this subsidiary are translated using exchange rates in effect at the end of the period, and revenues and costs are translated using average exchange rates for the period. The resulting adjustments are presented as a separate component of accumulated other comprehensive loss. 8 Deferred Rent Incentive payments received from landlords are recorded as deferred lease incentives and are amortized over the underlying lease term on a straight-line basis as a reduction of rent expense. When the terms of an operating lease provide for periods of free rent, rent concessions, and/or rent escalations, the Company establishes a deferred rent liability for the difference between the scheduled rent payment and the straight-line rent expense recognized. This deferred rent liability is amortized over the underlying lease term on a straight-line basis as a reduction of rent expense. Net Income Per Share Basic earnings per share are computed as net income divided by the weighted average number of common shares outstanding for the period. Diluted earnings per share reflect the potential dilution that could occur from common shares issuable through stock options, warrants and other convertible securities. The total amount of anti-dilutive warrants or options not included in the earnings per share calculation for the three and six months ended November 30, 2011 was 510,250 and 621,250, respectively. There were no anti-dilutive warrants or options excluded from the earnings per share calculation for the three and six months ended November 30, 2012. The following table illustrates the required disclosure of the reconciliation of the numerators and denominators of the basic and diluted earnings per share computations. Six Months Ended Three Months Ended November 30, November 30, 2012 2011 2012 2011 Numerator: Income from continuing operations $ 528,550 $ 312,884 $ 236,919 $ 195,092 Denominator for basic net income per common share 6,959,224 6,868,339 6,966,185 6,868,339 Effect of dilutive securities: Options and warrants 322,978 40,041 418,954 51,957 Denominator for diluted net income per common share 7,282,202 6,908,380 7,385,139 6,920,296 Basic net income per common share $ 0.08 $ 0.05 $ 0.03 $ 0.03 Diluted net income per common share $ 0.07 $ 0.05 $ 0.03 $ 0.03 9 Note 3: Accounts Payable and Accrued Expenses The Company’s accounts payable and accrued expense balances consist of the following at: November 30, May 31, 2012 2012 Accounts payable $ 225,984 $ 187,618 Accrued expenses 34,147 40,036 Deferred rent 73,091 74,855 Income taxes payable 59,938 Total $ 333,222 $ 362,447 Note 4: Geographic Information Financial information about foreign and domestic operations and export sales is as follows: Six Months Ended Three Months Ended November 30, November 30, 2012 2011 2012 2011 Revenues from sales to unaffiliated customers: United States $ 437,000 $ 527,000 $ 157,000 $ 340,000 Asia 1,944,000 1,287,000 1,042,000 657,000 Europe 1,183,000 1,184,000 675,000 602,000 South America 2,000 1,000 2,000 Middle East 18,000 10,000 7,000 6,000 Other 2,000 15,000 1,000 12,000 $ 3,586,000 $ 3,024,000 $ 1,884,000 $ 1,617,000 No other geographic concentrations exist where net sales exceed 10% of total net sales. Note 5: Commitments and Contingencies On June 10, 2011, the Company renewed the line of credit (the "Line") with its bank which has a borrowing limit of $400,000. The line is secured by substantially all of the Company’s assets, bears interest at 1.0% plus the Wall Street Journal Prime West Coast Edition prime rate and expires February 24, 2013. The balance at November 30, 2012 and May 31, 2012 was $0 and $43,000, respectively. On June 18, 2009, the Company entered into an agreement to lease a building in Irvine, California. The lease commenced September 1, 2009 and ends August 31, 2016.The initial base rent was set at $18,490 per month with scheduled annual increases through the end of the lease term. The rent is currently set at $20,204 per month. 10 Item 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS CERTAIN INFORMATION CONTAINED HEREIN (AS WELL AS INFORMATION INCLUDED IN ORAL STATEMENTS OR OTHER WRITTEN STATEMENTS MADE OR TO BE MADE BY BIOMERICA) CONTAINS STATEMENTS THAT ARE FORWARD-LOOKING, SUCH AS STATEMENTS RELATING TO ANTICIPATED FUTURE REVENUES OF THE COMPANY AND SUCCESS OR CURRENT PRODUCT OFFERINGS. SUCH FORWARD-LOOKING INFORMATION INVOLVES IMPORTANT RISKS AND UNCERTAINTIES THAT COULD SIGNIFICANTLY AFFECT ANTICIPATED RESULTS IN THE FUTURE, AND ACCORDINGLY, SUCH RESULTS MAY DIFFER MATERIALLY FROM THOSE EXPRESSED IN ANY FORWARD-LOOKING STATEMENTS MADE BY OR ON BEHALF OF BIOMERICA. THE POTENTIAL RISKS AND UNCERTAINTIES INCLUDE, AMONG OTHERS, FLUCTUATIONS IN THE COMPANY'S OPERATING RESULTS. THESE RISKS AND UNCERTAINTIES ALSO INCLUDE THE SUCCESS OF THE COMPANY IN RAISING NEEDED CAPITAL, THE ABILITY OF THE COMPANY TO MAINTAIN REQUIREMENTS TO BE LISTED ON NASDAQ, THE CONTINUAL DEMAND FOR THE COMPANY'S PRODUCTS, COMPETITIVE AND ECONOMIC FACTORS OF THE MARKETPLACE, AVAILABILITY OF RAW MATERIALS, HEALTH CARE REGULATIONS AND THE STATE OF THE ECONOMY. READERS ARE CAUTIONED NOT TO PLACE UNDUE RELIANCE ON THESE FORWARD-LOOKING STATEMENTS, WHICH SPEAK ONLY AS OF THE DATE HEREOF, AND THE COMPANY UNDERTAKES NO OBLIGATION TO UPDATE THESE FORWARD-LOOKING STATEMENTS. OVERVIEW Biomerica, Inc. and Subsidiaries ("Biomerica", the "Company", "we" or "our") develops, manufactures, and markets medical diagnostic products designed for the early detection and monitoring of chronic diseases and medical conditions. Our medical diagnostic products are sold worldwide in two markets: 1) clinical laboratories and 2) point of care (physicians' offices and over-the-counter drugstores). Our diagnostic test kits are used to analyze blood or urine from patients in the diagnosis of various diseases and other medical complications, or to measure the level of specific hormones, antibodies, antigens or other substances, which may exist in the human body in extremely small concentrations. RESULTS OF OPERATIONS Consolidated net sales for Biomerica were $1,883,771 for the three months ended November 30, 2012 as compared to $1,616,606 for the same period in the previous year. This represents an increase of $267,165 or 16.5%. For the six month period ended November 30, 2012 as compared to 2011, net sales were $3,585,719 as compared to $3,024,271. This represents an increase of $561,448, or 18.6%. The increase for both periods was primarily due to the increase of sales in Asia. For the three months ended November 30, 2012 as compared to November 30, 2011, cost of salesincreased as a percentage of sales from 58.7% of sales or $949,202, to 59.2% of sales or $1,114,560. This increase in cost of sales as a percentage was the result of certain inventory items being purchased rather than manufactured, which resulted in higher costs being allocated to the cost of sales.
